Agriculture in areas with natural handicaps: A special health check (short presentation)
The next item is the report by Herbert Dorfmann, on behalf of the Committee on Agriculture and Rural Development, on agriculture in areas with natural handicaps: a special health check -.
Mr President, Commissioner, ladies and gentlemen, in this report, we are concerned with a communication from the Commission regarding agriculture in areas with natural handicaps.
Specifically, it is about delimiting disadvantaged areas and, in particular, about finding new ways of delimiting them. They are currently defined on the basis of mainly or exclusively national criteria. There are over 100 of these criteria, and they are completely different in the different Member States of our Union.
This does not ensure uniformity, a state of affairs that the Court of Auditors has criticised on a number of occasions. In its communication, the Commission is now proposing a new way of delimiting these areas using eight different criteria, which are intended to lead to a complete re-definition of these areas.
Parliament does not know what impact these criteria will have because the area simulations that the Commission asked for from the Member States were not available when we were working on this report, nor did we get to look at these simulations.
I would like to summarise what we are now proposing in this report. We think that, in principle, a uniform method of delimitation is sensible and possibly also necessary to ensure uniformity within the European Union. We also believe that the compensatory allowance - which you could say is the most important result of this delimiting process, as this is primarily carried out so that these areas can receive compensatory payments - is an extremely important element of agricultural policy and, above all, makes agriculture possible where it would otherwise be very difficult, in other words, in disadvantaged areas, especially in mountainous areas.
However, we are unable to carry out an assessment of the quality of these criteria, that is to say, whether or not these criteria now work, because we currently have no access to any area simulations. There are nonetheless very specific doubts as to whether the proposed criteria will be sufficiently precise.
It also still needs to be clarified whether the criteria that the Commission is now proposing should actually be dealt with in this way, in other words separately, criterion by criterion, or whether, under certain circumstances, an accumulation of these criteria needs to be taken into account. The handicap is often associated with several factors at the same time and it seems perfectly sensible to us to consider whether it would not be absolutely essential to take an accumulation of these criteria into account.
We also need to consider whether the principle of subsidiarity should be taken into account in this regard, in other words, whether, in this case too, it would be necessary for us to draw up a rough framework using the new criteria and then give the Member States and the regions the opportunity to fine tune it.
Finally, I believe that it is essential to also consider having transitional periods. This delimitation will result in some areas being removed from the delimited areas and these areas need a sufficiently long transitional period.
In summary, I would like to say - and I believe that the report also reflects this opinion - that the current communication from the Commission still requires further refinement and that, before it is implemented, it needs to be given very careful consideration, because it will have far-reaching consequences for the farmers affected.
Finally, I would like to offer my sincere thanks to my fellow Members here in Parliament and also to the Commission staff who, over the last few months, have helped to put together this report.
(DE) Mr President, many thanks to the rapporteur for his excellent report. Subsidising disadvantaged areas is a core element of the common agricultural policy, with the aim of maintaining the universal spread of agriculture throughout Europe. The Commission's approach to develop a system that can be used EU-wide for delimiting these areas is therefore to be welcomed. The crucial point, however, is whether the eight criteria that have been developed to do this will actually be sufficient. I am not convinced that these are really the right criteria to use. I cannot understand - and I think the same can be said of the rapporteur and the entire Committee on Agriculture and Rural Development - why the Commission has not made the simulation results for the effects of these eight criteria available to us. I therefore appeal to the Commission: this really should not happen as often as it does.
When we want and need to evaluate something, we naturally also need to know the results. I view this to a certain extent as a lack of trust in Parliament. That means that, for this particular proposed regulation, there is still much to be done. I hope that the Commission will look closely at the Dorfmann report that we have made into our own report. Personally, I hope that Mr Dorfmann will be able to continue to have political input on this matter.
(DE) Mr President, I, too, would like to thank Mr Dorfmann for his report. What he has presented clearly shows that there are still a few things that need to be clarified with regard to this matter. Like the speakers before me, I, too, think that the current framework for delimiting these areas is too rough and ready. Many parts of it do not meet the needs of disadvantaged regions. I question whether we will be able to manage with these natural criteria alone.
We also need to look closely at the social situation, which plays a major role in disadvantaged regions. As the payments for disadvantaged regions are vital for the survival of many holdings, the Commission needs to think once again about refining the current framework in order to give many regions a chance of survival.
I fear that implementation of the current system would lead to very large shifts which are not always comprehensible and will lead to a large amount of disquiet and uncertainty within agriculture. We ought to look at this again.
(HU) It is very important that on the basis of the Dorfmann report, the common agricultural policy's budget continue to give priority to supporting agricultural areas with natural handicaps, since without such support, there would be serious ecological damage and social problems in these areas. It is gratifying that the Commission - and here the Commission deserves praise - leaves the identification of the eligible areas, based on the eight criteria, up to the Member States. At the same time, I would like to call attention to the fact that to this day, there are differences and discrimination between the Member States, not only as regards direct payments, which are imposed on new Member States, in particular, the Commissioner's own county, Latvia, and on other new Member States as well. In my country, supplying water to the sand dunes region (Homokhátság) is a concern, since the groundwater level has fallen by 4-5 metres over four decades, and the area has become a semi-desert. The same problem also arises in Southern Europe, and therefore finding a solution to the question of water management in the future common agricultural policy is of particular importance.
(FR) Mr President, I would like to thank our colleague, Mr Dorfmann, for his excellent work on this report. I think it sums up perfectly the issue as it stands today in terms of the Commission's proposals.
It is the Commissioner whom I would like to address in particular. This work has been going on for several months now. It is creating great agitation within several of our countries' industries, which are threatened with reclassification, and this reclassification is happening or may happen at a time when - and this will be the subject of tomorrow evening's oral question - many production sectors are experiencing particular difficulties. We therefore need to move forward and move forward quickly. I do not think we can wait three years to come up with a clear answer for the farmers who are affected by this delimitation exercise.
(FI) Mr President, it is extremely good that less-favoured regions have been particularly highlighted in this report. The really central idea, which probably everyone here supports, is that the preconditions for profitable agricultural production must be safeguarded everywhere in the EU, both now and in the future.
There seems to be a lot of confusion arising from the criteria for defining less favourable regions. We must focus particular attention on agriculture in less favourable regions, because previous reforms to the common agricultural policy have very often been carried out from the point of view of favourable regions.
In order that we can continue to grow in less favourable regions, it is extremely important to use proportional regulation mechanisms. The cancellation of some of the previous agricultural regulation mechanisms by the EU has not been successful. For example, the withdrawal of milk quotas and the abolition of the set-aside scheme have been unsuccessful decisions as far as less favourable regions are concerned.
(PL) Mr President, the subsidising of European agriculture cannot be called into question. The reasons for the subsidies include a variety of conditions of production, such as climate, soil quality, the problem of access to water, the situation of the land and social and historical conditions. Most of these have a significant influence on the results of production and economic performance, and have influenced the current constituent elements of the common agricultural policy.
I share the views and fears of the author concerning the lack of expected effects of the new approach. Can it be that the criteria used up till now have been so inappropriate? We expect calculations and a more profound analysis of the effects. An important question is how to maintain agricultural production in less favoured areas. In my opinion, support for these areas still needs to be continued at a suitable level as part of the common agricultural policy in the future Financial Framework.
Member of the Commission. - Mr President, I would like to thank Mr Dorfmann for an excellent report on the Commission communication entitled 'Towards a better targeting of the aid to farmers in areas with natural handicaps'.
I would like to address a couple of issues. The overall objective of the natural handicap payments is to ensure continued land use and, through agricultural land management, maintain the countryside as well as to promote sustainable farming systems. The payments to farmers in these areas compensate farmers' additional costs and income forgone, which occur due to the existing natural handicap.
The Council has decided to remove the socio-economic criteria from the objectives of natural handicap payments. The removal of socio-economic criteria should be seen in the context of the whole suite of measures available to Member States in the Rural Development Regulation - the diversification into non-agricultural activities, the development of micro- and small and medium-sized enterprises and tourism activities, as well as the provision of basic services.
So, the natural handicap payments are not the intervention lever that aims to tackle this issue of depopulation. Compensating farmers in areas where production is not hampered by natural handicaps and where there is no additional cost or income forgone would distort competition with farmers in other areas. Furthermore, socio-economic indicators change over time and would, therefore, require a continual follow-up and revision process of each area concerned.
The proposal to take remoteness into account is not practical against the agreed framework set down by the Council, which relates to natural handicaps. In terms of their peripherality, there are other levels of delimitation possible, for example, the specific handicap article of the Regulation.
At the different stages of the process, the Commission invited Member States to submit alternative proposals for biophysical criteria and their thresholds. These proposals will be analysed by scientists for their validity and, above all, for their transparency and possible Community-wide applicability. The alternative thresholds, however, must lead to the conclusion that an area in question is affected by a significant handicap, as desired by the Council.
Once the exercise of testing a delimitation based on biophysical criteria is completed, the Commission proposal for the common agricultural policy after 2013 will take the results of this exercise into account. Any legal proposal will also aim for a smooth transition for those areas which may lose their status of areas with a natural handicap.
The debate is closed.
The vote will take place in two weeks' time, at the next part-session in Brussels.
Written statements (Rule 149)
in writing. - I would like to thank the rapporteur for his excellent work. Maintaining diverse and active rural areas is important for several reasons, not least because of growing global demand for food products and environmentally sustainable tourism. Additionally, it would be a serious setback in many areas to stop to cultivate the land, both in terms of vital rural income and the loss of landscape, which might have been formed during several centuries.
The aid scheme for areas affected by natural handicaps has effectively helped the farming of agricultural land to continue in these regions. The importance of granting appropriate compensatory payments for less favoured areas is indisputable.
The process for delimiting and classifying these areas has been carried out by Member States based on a number of criteria, according to their own set of indicators. However, it is extremely difficult even to compare these sets of indicators as they use different methods for classifying and weighting the regions. Establishing a common set of classification criteria would increase the scheme's transparency, reliability and efficiency across the whole of Europe. In this regard, I support the need to review the aid scheme for farmers in areas with natural handicaps and devise a global strategy for the less favoured areas, thereby reducing the disparities which have appeared between Member States in terms of allocating financial support.
in writing. - We should remember that 54% of farmed land in the EU currently falls into a LFA classification. The continuation of the LFA scheme is vital if we are to compensate farmers for providing public goods, avoiding land abandonment, assisting in promoting biodiversity and helping to support rural communities. The market neither rewards nor compensates farmers for these achievements in areas where farming is at a natural disadvantage. We must, therefore, ensure that further reform of the LFA system is adequately financed within the overall budget for CAP and that the system used for classification is fair and non-discriminatory. In its initial communication, the eight biophysical criteria proposed by the Commission to assess the classification of areas with significant natural handicaps were undoubtedly biased towards the warmer and drier climates of continental Europe. Therefore, I was glad to see that amendments that mention 'soil moisture balance' and 'field capacity days' were passed at committee level. This is a first step in ensuring that countries in Northern Europe, such as the UK and Ireland, are not discriminated against in the framework of a new classification system.